Citation Nr: 1537869	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran served on active duty from May 1951 to February 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2015.  In April 2015, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in June 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  VA records have been obtained.  There is no indication that there are any records available from the Social Security Administration (SSA).

The Veteran was provided VA psychiatric examinations for his PTSD in June 2011 and July 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Rating Criteria for PTSD

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a) (2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Service connection for PTSD was granted in an October 2003 rating decision.  An initial 30 percent rating was assigned from March 2002.  The Veteran filed his current claim for an increased rating in May 2011.

During the appeal period the Veteran's PTSD has been rated 30 percent disabling under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

The criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence

In a written statement dated in April 2011, the Veteran reported experiencing horrific flashbacks when he becomes cold, tired, or emotionally upset.  He stated that this elevation of his stress level greatly diminishes his quality of life.

On VA examination in June 2011, the Veteran reported being easily stressed out.  He reported having bad dreams of the Korean Conflict from which he woke up with severe anxiety and cold sweat.  Many nights he was afraid to go to sleep.  During the day he had anxiety but tried to keep busy.  He reported intrusive memories of his war experiences and that he tried to avoid crowds.  He described problems with concentration.  His only outdoor activity was jogging which he did by himself.  The Veteran had a law license and worked with his son who is also a lawyer.  He indicated that he had very little social life outside of his wife and three children.  

On examination, the Veteran was clean and cooperative, with unremarkable speech and constricted affect.  His mood was anxious and he was easily distracted.  He was oriented to time, person, and place.  He had one error doing serial 7s but could spell five-letter words forwards and backwards.  Thought process and content were unremarkable.  There was no obsessive or ritualistic behavior.  The examiner indicated that the Veteran had panic attacks; he felt panicky in crowds and social gatherings and sometimes avoided these situations.  There were no suicidal or homicidal thoughts.  Impulse control was good and the Veteran was able to maintain minimum personal hygiene.  The examiner indicated that the Veteran was retired but still worked with his son at his law practice.  The GAF score was 50.

At his hearing before the undersigned in March 2015, the Veteran testified that he experienced short term memory loss, difficulties in social settings, and sleep impairment.  He wakes every night, is up for two to three hours, and has nightmares.  He reported that he lived with his wife and a grandson, and that his son lived nearby.  He reported anxiety but no panic attacks.  He helped his son with his law practice, but his work was limited to simple tasks such as copying court papers and picking up documents.  He no longer jogged but walked regularly.

On VA examination in July 2015, the Veteran reported continued intrusive memories, sleep disruption, and nightmares which cause him anxiety.  He endorsed feelings of irritability, frustration, and nervousness.  The examiner stated that, consistent with his report of poor concentration, mental status testing identified mild problems with concentration and mild forgetfulness which was compensated for with cues.  He reported having "flashbacks", but the examiner stated that with questioning, these episodes are actually intrusive memories or residuals of nightmares when moving from a sleep to wake state.  The Veteran was not having daytime dissociative flashback episodes.  He reported "depression" but described it as survivor guilt: he denied sadness or persistent feelings of helpless or hopelessness.  Psychological testing did not identify any major depressive state.  The Veteran indicated that he avoids crowds, he tries to avoid "controversial" situations, and he has limited social contact and few relationships outside of family.  He denied feelings of hopelessness, helplessness, exaggerated startle response, panic attacks, or suicidal ideation.  

Psychological testing suggested that he has a rigid personality style and prefers routine, but the examiner stated that there was no evidence of obsessive or compulsive behaviors.  Testing was consistent with anxiety and reports of past trauma.  There was no evidence of impaired impulse control, thought disorganization, impaired judgement, disorientation, hallucinations, delusions, or neglect of hygiene.  

The Veteran stated that his symptoms have gotten worse over the past several years.  The examiner noted that the reported increase in intensity coincided with his report of when he slowed down at work and stopped seeing clients (four years ago by his report) and his tasks were simplified.  The Veteran reported that he continued to work 9-5 Monday through Friday, he has not participated in any mental health treatment, and has not been on any psychotropic medication (he refused a sleep aid because he does not want to "lose control").  The Veteran stated that he remains fully capable of independent functioning.  The examiner noted that this suggests that the level of social and occupational impairment remains stable relative to previous evaluation.

The Veteran lived with his wife of 57 years.  His grandson, age 17 also lived with them; he has been with them for two years.  The Veteran reported that his grandson was having trouble with school, and that the situation needed to improve- "I can be a disciplinarian."  The Veteran stated that his stress level fluctuates.  The Veteran described himself as highly nervous, but stated that he had developed techniques to offset it.  The Veteran had used exercise to relieve stress and now walked approximately three miles per day with his son's dog whom he is caring for.  

The Veteran spent time at his son's law practice.  When not at work he worked around the house gardening and in the yard. "I'm not the social type that belongs to clubs.  I've never been one of those types of people."  He mowed the lawn sometimes and reported "I work in the yard quite a bit."  The Veteran stated that he does a lot of reading, from about 7-10pm "and sometimes more."  He did all of the vacuuming and dishwashing but no grocery shopping.  He does some of his clothes shopping, but he did not like to go to stores or be in crowds.  The Veteran reported that he may see family once a year but he and his wife have no friends. 

With respect to work, the Veteran reported that while his name was on the law firm, his son does the work.  The Veteran reported that he would answer phones, take notes, file, and do some of the research on things that he has handled in the past.  He is at the office Monday through Friday on average from 9am to 5pm.  "I don't get in to any tense situations.  I don't put myself into stressful situations."  He very rarely dealt with the clients; rather he spent most of his time in a back office at the law firm.  "I sometimes have problems comprehending situations that we get involved in.  I have difficulty sometimes in getting stressed out. I have big trouble with concentration and following up."  The Veteran reported that the amount of time he could focus depended on the subject matter. "Tough subject matter is harder. But maintaining the consistency and concentration has been very difficult."  This had been so for eight or nine years, but had gotten worse in the past few years.  You have to read stuff over and over, have difficulty picking up and grasping what is going on." It is even more difficult if he is given information orally.  He gave as an example having difficulty remembering what the doctor tells him in his appointments. He is having problems with the abstract nature of information and in future organization of information, for example, knowing where a conversation has to go and what questions he needs to ask.  The Veteran reported that he stopped handling clients independently at least four years ago.

On examination, the Veteran was casually dressed.  Grooming and hygiene were appropriate.  He was alert, oriented, and cooperative with the examination.  Eye contact was good.  Rate of speech was normal and non-pressured.  Rhythm and prosody were intact.  Content was logical, organized, and goal-directed.  Mood was anxious.  Affect was appropriate and of full range and normal intensity.  Attention, concentration, and short and long term memory functions were intact for interview information.  No delusional material or evidence of hallucinations or suicidal/homicidal ideation, plan, or intent was elicited.  

The examiner noted that in the past the Veteran had been able to form working relationships with clients and had maintained a long-term law practice.  Therefore, he had the ability to form effective relationships.  While the Veteran reports having few social relationships beyond family, the examiner noted that psychological test results suggest that this is a personality style related to a generally remote, controlling, and pragmatic attitude towards relationships, and that test results also suggest that this personality style is not particularly distressing to the Veteran.

The examiner stated that the Veteran's level of occupational and social impairment was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Analysis

The Board notes that the July 2015 examiner's description of the Veteran's level of occupational and social impairment comports with the criteria of the existing 30 percent rating.  The 30 percent rating also contemplates depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss, most of which the Veteran manifests.

The medical evidence does not show symptoms resulting in impairment more nearly approximating the criteria for a 50 percent rating.  The Veteran worked at a law firm with his son doing clerical and research tasks.  He stated that he worked essentially full time in this capacity.  He reported a good relationship with his wife, son, and grandson.  He cared for his son's dog. The July 2015 examiner emphasized that the Veteran had the ability to form effective relationships (as evidenced by his very long-term marriage), but had a generally remote, controlling, and pragmatic attitude towards relationships that was not particularly distressing to the Veteran.  Thus, it appears that his attitude toward personal relationships is not a result of his service-connected PTSD but rather was a reflection of the Veteran's basic personality.  The Board notes that the Veteran was still able to maintain a successful marriage for more than five decades and had a good enough relationship with his son that he was able to work with him on a full-time basis.  Additionally, the Veteran was able to take on the responsibility of helping care for his grandson and his son's dog.  Although the Veteran displayed anxiety, the Board notes that he clearly articulated that he had developed coping mechanisms to help him handle the anxiety, such as exercise (walking or running) and minimizing the number of times he had to be in stressful situations.

The evidence does not show impairment of thought process or judgment, and no more than mild memory loss is demonstrated.  Importantly, none of the evidence reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As noted, the July 2015 VA examiner concluded that the Veteran's symptoms resulted in occupational and social functioning productive only of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, with routine behavior, self-care, and conversation normal.  

Accordingly, a schedular initial disability rating in excess of 30 percent is not warranted.  The preponderance of the evidence is against the grant of a higher schedular disability rating; there is no doubt to be resolved; and a higher schedular disability rating is not warranted at any time during the appeal period.   

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence shows that the Veteran's service-connected PTSD results in occupational and social impairment.  The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the Rating Schedule as the criteria for evaluating psychiatric disorders consists of impairment levels without a set list of symptoms.  Thus, the assigned schedular evaluation for the service-connected PTSD are adequate and extraschedular referral is not required. 

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is described as retired due to age, but actually assists his son with his law practice, there is no evidence or claim that he is unable to obtain and maintain employment as a result of PTSD.  Thus, entitlement to a TDIU is not raised by the record and will not be further discussed.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


